Citation Nr: 1522170	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right kidney transplant residuals, chronic renal failure with hypertension (hereinafter "kidney condition"). 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to medications prescribed for treatment of a right kidney condition.

3. Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to medications prescribed for treatment of a right kidney condition (hereinafter "right knee disability"). 

4. Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to medications prescribed for treatment of a right kidney condition (hereinafter "left knee disability").

5. Entitlement to service connection for degenerative joint disease of the right shoulder, to include as secondary to medications prescribed for treatment of a right kidney condition (hereinafter "right shoulder disability"). 

6. Entitlement to service connection for degenerative joint disease of the left shoulder, to include as secondary to medications prescribed for treatment of a right kidney condition (hereinafter "left shoulder disability"). 

7. Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to medications prescribed for treatment of a right kidney condition (hereinafter "right hip disability"). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a Travel Board hearing that was held in March 2015, before the undersigned Veterans Law Judge.  The transcript from that hearing is of record.  The Veteran also testified at the RO before a Decision Review Officer in September 2014; a transcript of that proceeding is likewise of record. 

The issues of entitlement to service connection for a kidney condition; degenerative joint disease/arthritis of the right hip, bilateral knees, and bilateral shoulders as secondary to medications prescribed for the kidney condition; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, as secondary to medications prescribed for the kidney condition; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 1982 rating decision, the RO denied service connection for a kidney condition.  Although the Veteran was notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2. In a January 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for right kidney transplant residuals, chronic kidney failure with hypertension.  Although the Veteran was notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.
 
3. The evidence received since the last final January 2009 rating decision includes testimony and statements from the Veteran which relate to unestablished facts necessary to substantiate the claim and, if presumed credible, raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The December 1982 rating decision denying service connection for a kidney condition is final. 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).
 
2. The January 2009 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for right kidney transplant residuals, chronic renal failure with hypertension is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).
 
3. New and material evidence has been received to warrant reopening of the claim of service connection for right kidney transplant residuals, chronic renal failure with hypertension. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for right kidney transplant residuals, chronic renal failure with hypertension, and remands the reopened claim to the AOJ for further development.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim. 

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Factual Background and Analysis 

The RO previously considered and denied the Veteran's claim of entitlement to service connection for a kidney condition in a December 1982 rating decision.  The record at that time consisted of service treatment records (STRs), post-service VA treatment/hospitalization records dated from 1977 to 1980 (showing diagnoses of chronic renal failure, etiology unknown, and subsequent right kidney transplant), and April 1980 and August 1982 VA examination reports (showing diagnoses of status post-operative right kidney transplant and essential hypertension).  The RO determined that service connection was not warranted because there was no evidence in the Veteran's STRs of any complaint, treatment, or diagnosis of any kidney condition.  The Veteran was notified of the decision and of his appellate rights; however, he did not submit an appeal.  There was also no evidence pertaining to the claim that was received within one year of the issuance of that decision.  The Board notes that additional VA treatment records dated from 1977-78, and the early 1980's were later added to the claims file in September 2009.  These records (some of which are duplicative of those already of record at the time of the December 1982 decision) merely document ongoing treatment for chronic kidney problems, status post transplant.  Consequently, the Board finds that there is no new and material evidence that would have been in VA's constructive or physical possession within one year of the December 1982 rating decision that would affect the finality of the determination. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Therefore, the December 1982 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In October 2008, the Veteran submitted a request to reopen his claim of entitlement to service connection for a kidney condition (claimed as right kidney transplant, chronic renal failure with hypertension).  

In a January 2009 rating decision, the RO confirmed and continued the previous denial on the basis that new and material evidence had not been submitted.  The Veteran was notified of the decision and of his appellate rights; however, he did not submit an appeal.  There was also no evidence pertaining to the claim (other than that noted in the paragraphs above) that was received within one year of the issuance of that decision.  Therefore, the January 2009 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In April 2010, the Veteran submitted another request to reopen the claim for service connection for a kidney condition.  The RO deferred the claim in an August 2010 rating decision and then confirmed and continued its previous denials in a May 2011 rating decision.  The Veteran submitted a notice of disagreement and the current appeal ensued. 

Based on the procedural history outlined above, the January 2009 rating decision is the last, final denial of the claim for service connection for a kidney condition. 

Evidence received since the January 2009 rating decision consists of VA treatment records, Board hearing testimony, DRO hearing testimony, and other statements from the Veteran.  During his hearings, the Veteran provided testimony to the effect that he sought treatment for vomiting, pain in the low back/kidney area, and blood in his urine while in-service in 1970 at Fort Polk, and that he was ultimately diagnosed with a bladder/kidney infection.  In other statements of record (see, e.g., July 2011), he stated that he reported to the Company doctor and that he was given pills and shots for treatment of his infection.  The Veteran reported that he continued to experience extreme abdominal problems (e.g., vomiting) and blood in his urine throughout the rest of his active duty service and thereafter, until he was finally diagnosed with chronic renal failure in 1977.  He also stated that he sought private medical treatment (the records of which, according to the Veteran, are no longer available due to the passage of time) for similar symptomatology shortly after service and that he was again diagnosed with an "infection."  Again, these symptoms reportedly persisted until he was diagnosed with chronic renal failure of unknown etiology in 1977.  

The Board finds that this newly received evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the Veteran's residual kidney condition was incurred coincident with service, or otherwise aggravated therein. 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented. Shade, supra.  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for right kidney transplant residuals, chronic renal failure with hypertension, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered. See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right kidney transplant residuals, chronic renal failure with hypertension, is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that his right kidney condition (claimed as right kidney transplant residuals, chronic renal failure with hypertension) had its onset during active duty service.  With respect to the claimed bilateral knee, bilateral shoulder, right hip, and diabetes disabilities, he claims that these are all secondary conditions related to the long-term use of medications (e.g., immunosuppressants) prescribed for the kidney condition.  

As detailed above, the Veteran has testified that he was treated at Fort Polk, Louisiana, between June/July 1970 and October 1970, for symptoms such as blood in urine, vomiting, and low back pain (i.e., in the area of the kidney).  He reported that he sought medical treatment at that time and was diagnosed with a kidney infection; he was given pills and shots for treatment, but continued to experience symptoms of blood in urine and vomiting throughout active duty service and up until the time that he was diagnosed with chronic renal failure in 1977.  (Note: the RO has made numerous efforts to obtain any additional/outstanding service treatment records from Fort Polk in 1970, as referenced by the Veteran above; however, these searches have proven fruitless. See, e.g., October 2014 PIES Request).  He also reported that he was treated for a similar "infection" shortly after separation from service, but those records are reportedly unavailable, per the Veteran, as the doctor's office has since closed. See July 2011 Statement from Veteran. 

A July 1968 pre-induction Report of Medical Examination reflects a urinalysis with 1+ albumin.  Albuminuria was diagnosed.  A notation on the July 1968 examination report (time-stamped in November 1968) reflects that no additional defects were discovered; the Veteran was deemed unfit for military service.  It was recommended that the Veteran's albumin levels be rechecked in 2 weeks.  Another notation on the July 1968 examination report (time-stamped in December 1968) indicates that the Veteran was fit for military duty, with a notation of "urine for albumin on induction."  However, a July 1970 induction Report of Medical Examination reflected no abnormalities with respect to the kidneys or GU system and the albumin urinalysis was negative.  He was found to be qualified for induction.  STRs reflect that the Veteran reported to the dispensary on at least three occasions between July and October 1970, however, the reasons for those visits were not noted in the record.  Separation examination was also negative for any kidney or albumin level related abnormalities.  

Following service, VA treatment records reflect that the Veteran was diagnosed with chronic renal failure of unknown etiology in June 1977.  The hospitalization summary noted that the Veteran had "no prior history of hypertension, diabetes, renal disease or other systemic diseases," and "presented to us on 6/4/77 with severe renal failure...There was no history of gas exposure, drug or alcohol abuse, urine color changes, recent sore throats, myalgias arthralgias, or skin rashes."  The Veteran was placed on dialysis until he received a donor kidney/renal transplant in October 1977.  

Current VA treatment records reflect that the Veteran has chronic kidney disease/transplant residuals, which have been treated for many, many years with immunosuppressive medications, including prednisone and azathioprine.   

In this regard, a June 2011 letter from the Veteran's VA physician indicated that the Veteran had been prescribed "immunosuppressive medications as well as a steroid Prednisone for many years following his kidney transplant in 1977," and that he "currently has joint erosions and arthritis which are related to the immunosuppressive medications and prednisone taken over a long period of time."  

In light of the July 1968 pre-induction examination showing a diagnosis of albuminuria; the normal July 1970 induction examination/urinalysis and normal 1972 separation examination; the Veteran's testimony concerning in-service symptoms of/treatment for back pain, vomiting, blood in urine, and a kidney infection, and continuity of those symptoms until his 1977 diagnosis of chronic renal failure and renal transplant; the STRs showing treatment at the dispensary for undocumented conditions in 1970; and complete renal failure with transplant five years after the Veteran's discharge from service, the Board finds that an etiology opinion must be obtained upon remand. McLendon, supra. 

The issues of entitlement to service connection for degenerative joint disease/arthritis of the right hip, knees, and shoulders, claimed as secondary to medications prescribed for the kidney condition, and whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as secondary to medications prescribed for the kidney condition are inextricably intertwined with the issue of service connection for a kidney condition being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA compensation examination and a medical opinion concerning the etiology of right kidney transplant residuals, chronic renal failure with hypertension. 

All diagnostic testing and evaluation needed to make these important determinations should be performed.  It is imperative the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examiner should provide opinions on the following:

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any kidney disorder (to include right kidney transplant residuals, chronic renal failure with hypertension) manifested during the Veteran's active duty service or is otherwise directly related or attributable to active duty service.  

In making these necessary determinations, (i) the examiner must consider the 1968 pre-induction examination showing a diagnosis of albuminuria; the 1970 induction examination showing no abnormalities with respect to the kidneys, GU system, or urinalysis; the 1972 separation examination showing no abnormalities with respect to the kidneys, GU system, or urinalysis; and the Veteran's lay statements regarding having experienced relevant symptoms (e.g., vomiting, pain in low back, blood in urine, etc.) while in-service and on a continuous basis until he was diagnosed with chronic renal failure (with subsequent transplant) in 1977, AND (ii) the examiner must consider and discuss given the severity of medical intervention required in 1977 (i.e., the necessity of a kidney transplant) and the nature of kidney disease, the likelihood the kidney disease had its onset in service. 

(b) The examiner should also opine whether it is at least as likely as not (50 percent or more probability) that any degenerative joint disease, or arthritis, of the bilateral knees, bilateral shoulders, and/or right hip, and diabetes mellitus, is/are caused by OR aggravated by the immunosuppressive medications (e.g., prednisone and azathioprine) taken for treatment of residuals of a right kidney transplant, chronic renal failure with hypertension, or the kidney condition itself.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

In making this determination, the examiner should consider the June 2011 letter from the Veteran's VA physician in which she stated that he had been prescribed "immunosuppressive medications as well as a steroid Prednisone for many years following his kidney transplant in 1977," and that he "currently has joint erosions and arthritis which are related to the immunosuppressive medications and prednisone taken over a long period of time."  

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale for the opinions, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file to support conclusions.

2. Thereafter, readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with an SSOC and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


